 1   ANDREW A. BAO, ESQ.
     Nevada Bar No. 10508
 2   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 3   WOLFE & WYMAN LLP
     6757 Spencer Street
 4   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 5   Facsimile: (702) 476-0101
     aabao@wolfewyman.com
 6
 7   Attorneys for Plaintiff
     DITECH FINANCIAL LLC
 8
                        UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEVADA
10
11   DITECH FINANCIAL LLC, a                   Case No. 2:18-cv-00250-RFB-PAL
     Delaware corporation,
12
                      Plaintiff,
13                                             STIPULATION AND ORDER TO
                 v.                            EXTEND DISPOSITIVE
14                                             MOTIONS DEADLINE
     CLEARWATER COVE
15   HOMEOWNERS ASSOCIATION, a
     Nevada non-profit corporation;
16   SATICOY BAY LLC SERIES 8891
     SANIBEL SHORE AVENUE, a
17   Nevada corporation; RED ROCK
     FINANCIAL SERVICES a Nevada
18   corporation
19                    Defendants.
20
21   SATICOY BAY LLC SERIES 8891
     SANIBEL SHORE AVENUE,
22                    Counter-Claimant,
23               v.
24   DITECH FINANCIAL LLC,
25                    Counter-Defendant.
26
27
28
                                           1
     3179698.1
 1
 2                          STIPULATION AND ORDER TO EXTEND
                              DISPOSITIVE MOTIONS DEADLINE
 3
                 IT IS HEREBY STIPULATED by and between Plaintiff/Counter-Defendant
 4
     DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING LLC (“Plaintiff” or
 5
     “Ditech”) and Defendant/Counter-Claimant SATICOY BAY LLC SERIES 8891
 6
     SANIBEL SHORE AVENUE (“Saticoy Bay”), by and through their respective
 7
     counsel of record, hereby submit the following Stipulation and Proposed Order to
 8
     continue the deadline for dispositive motions currently set for October 3, 2018.
 9
                 WHEREAS, counsel of record for Ditech and Saticoy Bay have met and
10
     conferred in good faith regarding the issues set forth in this Stipulation;
11
                 WHEREAS, counsel of record for Ditech and Saticoy agree to continue the
12
     deadline to file dispositive motions currently set for October 3, 2018 to November
13
     5, 2018 due to the parties’ trial schedules.
14
                 IT IS SO STIPULATED.
15
16
     DATED: October 4, 2018             WOLFE & WYMAN LLP
17
18                                      By: /s/ Danielle A. Kolkoski
                                           ANDREW A. BAO
19
                                           Nevada Bar No.: 10508
20                                         DANIELLE A. KOLKOSKI
                                           Nevada Bar No.: 8506
21
                                           6757 Spencer Street
22                                         Las Vegas, NV 89119
                                           Attorneys for Plaintiff/Counter-Defendant
23
                                           DITECH FINANCIAL LLC fka GREEN
24                                         TREE SERVICING LLC
25
26
27
28
                                                  2
     3179698.1
 1   DATED: October 4, 2018   LAW OFFICES OF MICHAEL F. BOHN, ESQ.
 2
                              By:/s/ Michael F. Bohn
 3                               MICHAEL F. BOHN
                                 Nevada Bar No.: 001641
 4
                                 ADAM R. TRIPPIEDI
 5                               Nevada Bar No.: 12294
                                 2260 Corporate Circle, Suite 480
 6
                                 Henderson, NV 89074
 7                               Attorneys for Defendant/Counter-Claimant
                                 SATICOY BAY LLC SERIES 8891
 8
                                 SANIBEL SHORE AVENUE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       3
     3179698.1
 1                                               ORDER
 2               By stipulation of the parties, and good cause appearing therefore, the court
 3   orders as follows:
 4               IT IS HEREBY ORDERED the time file dispositive motions in this action
 5                         November 5
     shall be continued to ____________, 2018.
 6                                               IT IS SO ORDERED.
 7
 8
                                                 RICHARD F. BOULWARE, II
 9                                               UNITED STATES DISTRICT JUDGE
10
11
     Submitted by,
12
13   WOLFE & WYMAN LLP
14
15
16   By: /s/ Danielle A. Kolkoski
         ANDREW BAO, ESQ.
17       Nevada Bar No. 10508
18       DANIELLE A. KOLKOSKI, ESQ.
         Nevada Bar No. 8506
19       6757 Spencer Street
20       Las Vegas, NV 89119
         Attorneys for Plaintiff
21       DITECH FINANCIAL LLC
22
23
24
25
26
27
28
                                                    4
     3179698.1
 1
                                 CERTIFICATE OF SERVICE
 2
                 On October 4, 2018, I served the foregoing STIPULATION AND ORDER
 3
     TO EXTEND DISPOSITIVE MOTIONS DEADLINE by the following means to
 4
     the persons as listed below:
 5
                     a.   EFC System (you must attach the “Notice of Electronic Filing,”
 6
     or list all persons and addresses and attach additional paper if necessary):
 7
 8
                     b.   United States Mail, postage fully pre-paid (List persons and
 9
     addresses. Attach additional paper if necessary):
10
11
                                              /s/ Jamie C. Soquena
12
                                              Jamie C. Soquena
13                                            An employee of WOLFE & WYMAN LLP

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
     3179698.1
